DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation. 
 In claim 2 the claimed “object detection device that detects” is interpreted to have structure, thus, avoiding 112(f) claim interpretation.
In claim 4 the claimed “coordinate frame transformer is configured to” in light of parent claim 1 is interpreted to have structure, thus, avoiding 112(f) claim interpretation.


Election/Restrictions
Applicant's election with traverse of the invention elected in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the grounds that searching both species would not be a serious burden as indicated by the Examiner during the telephonic interview held on 12/06/2021.  During that telephonic interview Applicant's representative Edmund Walsh gave a brief description of FIGs. 1 and 48A-48E.  The participates correlated claimed coordinate frames in each of claims 1 and 14 to coordinate systems in the figures making up Figure 48, refer to the telephonic interview summary for the specific correlation.  In view of this Examiner Brier withdraws the election of species requirement in order to perform compact prosecution of the claims currently pending in this application and has examined the species of claims 14-20 along with the species of claims 1-13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 13, and 15-20 of U.S. Patent No. 10,957,112. Although the claims at issue are not identical, they are not patentably distinct from each pending claims 1-13 are broader versions of patented claims 1, 2, 7-10, 13, and 15-20.
The following table corresponds pending claims 1-13 with patented claims.
Pending claims
1
2
3
4
5
6
7
U.S. Patent No. 10,957,112 claims 
1
2
7
8
9
10
13
Pending claims 
8
9
10
11
12
13

U.S. Patent No. 10,957,112 claims
15
16
17
18
19
20



The following side by side comparison compares pending claims 1-13 with patented claims 1, 2, 7-10, 13, and 15-20 of U.S. Patent No. 10,957,112.
Claims filed on 03/22/2021

1. An electronic system comprising: 

an electronic device that includes: 

a processor; 

a computer-readable medium connected to the processor, the computer- readable medium comprising a first coordinate frame and a second coordinate frame different from the first coordinate frame; 

a data channel to receive data representing virtual content, wherein the processor is configured to execute a coordinate frame transformer to transform a positioning of the virtual content from the first coordinate frame to the second coordinate frame; and 



a display system adapted to display the virtual content based, at least in part, on the positioning of the virtual content in the second coordinate frame.  

2. The electronic system of claim 1, wherein the electronic device further includes: 

an object detection device that detects positioning of an object, wherein the processor is further configured to execute: 

a world surface determining routine to identify positioning of at least one point on a surface of the object; 

a world frame determining routine to compute a world coordinate frame based on the at least one point; and 

a world frame storing instruction to store the world coordinate frame on the computer-readable medium.
  
3. The electronic system of claim 2, wherein the electronic device further includes: 

a head-mountable frame, wherein the processor is further configured to execute: 

a head frame determining routine to compute a head coordinate frame that changes upon movement of the head-mountable frame; and 

a head frame storing instruction to store the head coordinate frame on the computer-readable medium.  

4. The electronic system of claim 3, wherein the coordinate frame transformer 

5. The electronic system of claim 3, wherein the electronic device further includes: 

an inertial measurement unit secured to the head-mountable frame that detects movement of the head-mountable frame, wherein the head frame determining routine computes the head coordinate frame based on a measurement of the inertial measurement unit.  


6. The electronic system of claim 3, wherein: 
the electronic device further includes a movement tracking camera secured to the head-mountable frame, 


the movement tracking camera detects movement of the head-mountable frame, and 

the head frame determining routine computes the head coordinate frame based on images captured by the movement tracking camera.  

7. The electronic system of claim 1, wherein: 

the computer-readable medium further includes a camera coordinate frame including a plurality of eye positions of an eye that moves relative to the head-mountable frame, wherein the camera coordinate frame is the second coordinate frame, and 

the coordinate frame transformer comprises transforming the head 

8. An electronic system comprising: 

a device comprising one or more sensors configured to capture data about one or more objects in a scene, the data being in a first coordinate frame; and 


a computer-readable medium comprising computer executable instructions for specifying a location of virtual content in the scene based at least in part on information derived from the data in the first coordinate frame, 

wherein the location of the virtual content is specified in a second coordinate frame different from the first coordinate frame. 
 







9. The electronic system of claim 8, wherein: 
the first coordinate frame is a first pose of the electronic system when the electronic system is powered on for capturing the data.  

10. The electronic system of claim 8, wherein: 
the first coordinate frame has an origin determined based, at least in part, on dimensions of the electronic system and one or more poses of the one or more sensors of the electronic system when capturing the data.  


at least one processor configured to execute additional computer executable instructions to provide the virtual content, wherein the additional computer executable instructions comprise instructions for: 

determining the first coordinate frame based, at least in part, on the one or more objects in the scene; and 

transforming the specified location of the virtual content in the second coordinate frame to the first coordinate frame.  

12. The electronic system of claim 11, wherein the first coordinate frame is determined based, at least in part, on one or more nodes on an outer surface of a bounding box that encloses the virtual content.  

13. The electronic system of claim 11, wherein specifying a location of the virtual content in the scene based at least in part on information derived from the data in the first coordinate frame comprises determining a location of the device in a coordinate frame used by an application.
  




1. An electronic system comprising: 

a first electronic device that includes: 

a first processor; 

a first computer-readable medium connected to the first processor, the first computer-readable medium comprising a first origin coordinate frame and a first destination coordinate frame different from the first origin coordinate frame; 

a first data channel to receive data representing virtual content, wherein the first processor is configured to execute a first coordinate frame transformer to transform a positioning of the virtual content from the first origin coordinate frame to the first destination coordinate frame; and 

a first display system adapted to display the virtual content based, at least in part, on the positioning of the virtual content in the first destination coordinate frame.2. The electronic system of claim 1, wherein the first electronic device further includes: 

a first real object detection device that detects positioning of a real object, wherein the first processor is further configured to execute: 

a first world surface determining routine to identify positioning of at least one point on a surface of the real object; 

a first world frame determining routine to compute a first world coordinate frame based on the at least one point; and 

a first world frame storing instruction to store the world coordinate frame on the computer-readable medium.7. The electronic system of claim 2, wherein the first electronic device further includes: 

a first head-mountable frame, wherein the first processor is further configured to execute; 

a first head frame determining routine to compute a first head coordinate frame that changes upon movement of the first head-mountable frame; and 

a first head frame storing instruction to store the first head coordinate frame on the first computer-readable medium.8. The electronic system of claim 7, wherein the first coordinate frame 

a first inertial measurement unit secured to the first head-mountable frame that detects movement of the first head-mountable frame, wherein the first head frame determining routine computes the first head coordinate frame based on a measurement of the first inertial measurement unit.10. The electronic system of claim 7, wherein: 
the first electronic device further includes a first movement tracking camera secured to the first head-mountable frame, 

the first movement tracking camera detects movement of the first head-mountable frame, and 

the first head frame determining routine computes the first head coordinate frame based on images captured by the first movement tracking camera.13. The electronic system of claim 1, wherein: 

the first computer-readable medium further includes a first camera coordinate frame including a plurality of eye positions of an eye that moves relative to the first head-mountable frame, and 



the first coordinate frame transformer comprises transforming the first head 

a device portable by a user comprising one or more sensors configured to capture sensor data about one or more physical objects in a scene, the sensor data being in a first coordinate frame; and 

an application comprising computer executable instructions to specify a location of virtual content in the scene based at least in part on information derived from the sensor data in the first coordinate frame, 

wherein the application specifies the location of the virtual content in a second coordinate frame different from the first coordinate frame 

such that the displaying of the virtual content is independent of eye position and/or deformations of the device portable by the user that changes position of the one or more sensors.16. The electronic system of claim 15, wherein: 
the first coordinate frame is a first pose of the electronic system when the electronic system is powered on for capturing the sensor data.17. The electronic system of claim 15, wherein: 
the first coordinate frame has an origin determined based, at least in part, on dimensions of the electronic system and one or more poses of the one or more sensors of the electronic system when capturing the sensor data.
at least one processor configured to execute additional computer executable instructions to provide the virtual content to the application, wherein the additional computer executable instructions comprise instructions for: 

determining the first coordinate frame based, at least in part, on the one or more physical objects in the scene; and 

transforming the specified location of the virtual content in the second coordinate frame to the first coordinate frame.19. The electronic system of claim 18, wherein the first coordinate frame is determined based, at least in part, on one or more nodes on an outer surface of a bounding box that encloses the virtual content.20. The electronic system of claim 18, wherein specifying a location of the virtual content in the scene based at least in part on information derived from the sensor data in the first coordinate frame comprises determining a location of the device portable by the user in a coordinate frame used by the application.


Allowable Subject Matter
Claims 14-20 are allowed.
Claims 1-13 would be allowable if a proper terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach or suggest in the context of independent claim 1 “a display system adapted to display the virtual content based, at least in part, on the positioning of the virtual content in the second coordinate frame”.
Claims 8-13:
The prior art of record fails to teach or suggest in the context of independent claim 8 “wherein the location of the virtual content is specified in a second coordinate frame different from the first coordinate frame”.
Claims 14-20:
The prior art of record fails to teach or suggest in the context of independent claim 14 “rendering the virtual object on the display at a location determined, at least in part, based on the transformation and the obtained location of the virtual object” in view of the claimed obtaining step and the claimed computing step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613